Citation Nr: 1136625	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-45 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder, claimed as restrictive lung disease.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from September 1968 to January 1970 and from January 1975 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in July 2006 and issued in August 2006 by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The requested hearing was conducted by Videoconference before the undersigned in June 2011, with the Veteran testifying from the New Orleans, Louisiana RO.  

At the Videoconference hearing, the Veteran's attorney stated that the Veteran was not attempting to raise a claim of clear and unmistakable error (CUE) in the prior Board decision.  No claim of CUE is before the Board.

At the June 2011 Videoconference hearing, the Veteran requested that the record be held open 60 days.  The 60-day period requested by the Veteran expired in August 2011.  Appellate review may proceed.



FINDINGS OF FACT

1.  A February 2004 Board decision which denied the Veteran's claim for service connection for a lung condition is final. 

2.  Written statements and clinical records submitted by the Veteran since the February 2004 Board decision are cumulative and redundant of evidence submitted prior to the February 2004 Board decision.  

3.  The testimony presented by the Veteran at a June 2011 Videoconference hearing reiterates the Veteran's belief, considered in the February 2004 Board decision, that, if his lung condition pre-existed his first period of service, it was aggravated during that service, but the reiteration of those contentions is cumulative of lay evidence previously considered.  

4.  The evidence associated with the claims files subsequent to the February 2004 Board decision is duplicative of evidence and contentions previously considered, and does not, by itself, or when considered with the previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection, and does not raise a reasonable possibility of substantiating the claim, even with consideration of the duty to assist.


CONCLUSION OF LAW

The February 2004 Board decision which denied entitlement to service connection for a lung condition is final, and the evidence presented since the February 2004 Board decision is not new and material, so the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material evidence to reopen his claim for service connection for a pulmonary disorder.  Before addressing the merits of that contention, the Board will examine whether VA has met its duty to assist the Veteran.  

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.   

As to the application to reopen the claim for service connection for a lung condition received in December 2005, the RO issued a March 2006 letter which complied with all elements of notice required under Kent.  First, the RO explained, in the March 2006 letter, that the last final decision regarding claim for service connection for along condition was a 2004 Board decision.  The RO explained that the Board determined that restrictive lung disease pre-existed service, determined that the presumption of soundness at entry to service had been rebutted, and determined that the pre-existing disorder was not aggravated during the Veteran's service, and explained, that, as to obstructive lung disease, that disorder was not incurred or aggravated in service.  The 2006 notice letter provided the Veteran with a definition of new and material evidence as well as a description of the evidence necessary to establish service connection.  The letter also notified the Veteran that he needed to submit evidence that a lung disorder was incurred or aggravated in service.  Further, the Board observes that the letter notified the Veteran of how VA determines disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Since the fully-satisfactory 2006 notice letter was provided to the Veteran prior to the initial adjudication of his request to reopen in August 2006, there exists no error in the timing of the VCAA notice to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

Duty to Assist

Development of a request to reopen a claim is required only if new and material evidence is presented or secured, given that the claim was previously finally denied.  The Veteran was so notified in the March 2006 notice.  As discussed in detail below, the Veteran has not submitted any additional evidence which is new and material, so VA has no duty to provide medical examination or opinion.  

The Veteran's periods of service have been confirmed and service treatment records from each period of the Veteran's service have been associated with the claims files.  

The Veteran has not identified any additional records which VA is required to obtain.  In particular, at this June 2011 Videoconference hearing before the Board, the Veteran requested that the appeal be held open 60 days so that a brief could be submitted and additional private treatment records submitted.  The Veteran did not identify a specific provider or facility from which additional records should be obtained, so VA has no duty to request records.  No additional evidence or argument has been received.  VA has no duty to obtain current clinical records other than those submitted by the Veteran, since the Veteran has indicated that records of any specific provider or facility are relevant.  The Veteran identified physicians who had treated him over the years (T. 31-35), but did not indicate that any of those providers had specifically advised him that his lung disorder was aggravated in service, or that any provider had discussed onset or aggravation of a lung disorder with him since  the final Board decision in February 2004.  This testimony does not give rise to a duty to assist the Veteran to obtain any specific clinical records not yet associated with the claims files.

The Veteran has been represented throughout this appeal by an attorney.  Neither the Veteran nor his attorney has indicated that there are additional records which should be obtained or that there is any other assistance VA should provide regarding the request to reopen the claim.  As noted, the Veteran has had an opportunity to identify additional evidence at a June 2011 Videoconference hearing, but no additional evidence which should be obtained was identified.  

To the extent that the duty to assist applies in this case, the Board concludes that VA has fulfilled that duty.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law governing requests to reopen claims

A finally-adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103.  The determination in August 2005 became final in the absence of timely appeal.

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The RO has determined that the Veteran has not submitted new and material evidence to reopen the previous final decision.  Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO has determined that new and material evidence has not been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The regulation is intended to enable rather than preclude reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court of Appeals for Veterans Claims (CAVC or Court) has emphasized that 38 C.F.R. § 3.156 is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  A claimant need not submit evidence as to each element required to substantiate a claim for service connection in order to reopen a claim.  Id.  

Facts and analysis

The Veteran first submitted a claim for service connection for a pulmonary disorder in September 1970, less than one year following his January 1970 service separation.  VA examination was conducted.  By a rating decision issued in November 1970, service connection for allergic rhinitis was denied, on the basis that this was a constitutional or developmental abnormality for which service connection could not be granted, and service connection for an obstructive lung disease was denied on the basis that the disorder was not present when the Veteran underwent VA examination.

The Veteran again sought service connection for a lung disorder in July 1974.  There is no evidence that this claim was adjudicated before the Veteran enlisted in another service department.  The Veteran was inducted in January 1975.  However, he was discharged in March 1975.  

In January 1978, the Veteran again sought service connection for a pulmonary disorder.  The RO reviewed summaries of VA hospitalizations in November 1973 and in May 1976 and the records of the Veteran's first period of service.  VA treatment records demonstrated that the Veteran was treated for pulmonary disorders.  The RO adjudicated the claim for service connection for a restrictive lung disorder on the merits, since there was a current diagnosis of a lung disorder.  The claim was denied in March 1978.

The Veteran sought service connection for a lung or respiratory disorder in June 2000.  The Veteran submitted private clinical records from two physicians dated from 1992 through 1999.  These records disclose that the Veteran was treated on several occasions for pulmonary complaints.  

The RO reviewed the records of the Veteran's second period of service, which disclose that the Veteran was discharged when evaluation of his lungs demonstrated a prior lung disease.  The RO concluded that the additional service treatment records served to reopen the claim, and adjudicated the claim in the merits.  The RO determined that the evidence did not show that the Veteran's lung condition was aggravated, including during the second period of service, and denied the claim by a rating decision issued in August 2001.

The Veteran disagreed with the denial.  In his November 2001 disagreement, the Veteran contended that he was entitled to service connection because he was treated for a lung disorder in service.  In his March 2002 substantive appellant, the Veteran stated that he was treated in service for a pulmonary disorder, and that he had continued to require treatment since his first service discharge.  He noted that the lung disorder diagnosed during his first period of service caused his discharge from his second period of service.  He argued that, since he was accepted into service, his pulmonary disorder must have been aggravated during service if it was already present.

By a decision issued in January 2003, the Board affirmed the reopening of the claim, finding that the Veteran had submitted new and material evidence since the 1978 denial, including the 1975 service treatment records which had been associated with the claims file during the appellate period.  The Board directed that development of the claim be undertaken.  On VA examination conducted in April 2003, the examiner found that an obstructive lung disorder was present.  The examiner opined that the disorder was not incurred during either of the Veteran's periods of service, but was due to use of tobacco products.  

In June 2003, the Board Remanded the claim for development.  An August 2003 medical opinion, rendered following review of the record, confirmed the April 2003 opinion.  The Board issued a February 2004 decision which denied the claim of entitlement to service connection for a lung disorder, to include a claim for service connection for a restrictive lung disorder or an obstructive lung disorder.  The Board discussed the Veteran's lay contentions regarding incurrence or aggravation of a lung disorder in service.  The Board decision addressed the service treatment records from each period of service and the post-service evidence and opinions.  

The Board's February 2004 decision is final.  That decision may be reopened if new and material evidence is submitted.  The Veteran submitted a request to reopen a claim for service connection for a lung condition in December 2005.  The request was accompanied by a summary of the case from the Veteran's attorney.  The attorney summarized the service treatment records from the Veteran's first period of service, and concluded that, since the Veteran did not receive treatment for a lung disorder until four months had elapsed after his service induction, the lung disorder treated at that time was aggravated by service.  The Board's 2004 decision included discussion of the service treatment records from each period of service, as well as the contention that a lung disorder was aggravated in service.  The summary presented by the attorney with the December 2005 request to reopen the claim is not new evidence.  

With the December 2005 request to reopen, the Veteran submitted a November 2003 statement from B.T., MD.  This statement reflects that the Veteran was treated for wheezing in November 2003, and a diagnosis of pneumonia was ruled out.  The summary of a November 2003 inpatient hospitalization reflects that the Veteran presented to an emergency room with wheezing.  

Private records dated in May 2003, March 2003, March 2000, December 1999, and February 1985 were also attached to the December 2005 request to reopen.  These records each reflect that the Veteran was treated for a respiratory disorder.  However, none of these records includes an opinion regarding onset of the respiratory disorder treated or any reference to the Veteran's military service.  These records are "new," in the sense that the records were not previously associated with the claims file, but the records are not "material" to the claim as defined for purposes of reopening a claim.  In particular, the February 2004 Board decision reflects that the evidence than of record demonstrated that diagnoses of lung disorders had been assigned.  The additional clinical records attached to the request to reopen continue to reflect that medical diagnoses have been assigned for the Veteran's lung disorders.  Because such information was of record at the time of the final Board decision, the additional records are cumulative.  

The report of a History and Physical Examination (H&P) conducted at the time of the Veteran's November 1973 VA hospitalization was also submitted.  Previously, only the discharge summary from that 1973 hospitalization was associated with the claims file.  Thus, the report of the 1973 H&P is "new," in that it was not previously associated with the claims file.  The H&P report reflects that the Veteran sought treatment for shortness of breath, just as the 1973 discharge summary already of record states.  The 1973 H&P shows that the Veteran denied that he had a lung disease, but he reported that he had "2 lung biopsies" in 1969 while in service, just as the 1973 discharge summary already of record states.  The Veteran reported symptoms in service similar to the symptoms for which he was seeking treatment.  See History, Part II.  The provider concluded that the Veteran had shortness of breath of unclear etiology.  Physical Examination Report, page 2.  The November 1973 VA discharge summary, which was of record at the time of the February 2004 Board opinion, summarized the History and Physical and included discussion of the Veteran's treatment for a respiratory disorder and lung biopsies in service.  The November 1973 History and Physical Examination report is duplicative of the evidence of record at the time of the last final decision in this case, and does not provide evidence or opinion which is material to any unestablished fact which would be relevant to reopen or change the outcome of the claim.  This additional evidence is not new and material to reopen the claim.

In February 2006, the Veteran submitted the report of a January 2006 radiologic examination of the chest, and clinical records dated in 2005.  These records confirm that the Veteran continued to seek treatment for pulmonary disorders.  These records do not include discussion of the etiology or onset of the treated disorders.  This evidence is not material to any unestablished fact.  This additional evidence does not provide any basis for changing the outcome of the Veteran's claim, and does not provide new and material evidence to reopen the claim.  

In July 2007, the Veteran submitted several pages of clinical records disclosing that he was treated for pulmonary disorders in 2005, 2006, and 2007.  This evidence is cumulative of evidence already of record at the time of the 2004 Board decision which acknowledged that the Veteran continued to seek treatment for pulmonary disorders following his active service.  The Board agrees with the RO's determination, in a November 2009 statement of the case (SOC), that the Veteran had not presented new and material evidence to reopen the claim.

At his Videoconference Board hearing, the Veteran testified as to occurrences in service and the continuity of symptoms of a pulmonary disorder after each period of service.  See Hearing Transcript (Tr.) 6-13.  This testimony does not provide new evidence, since the service treatment records for each period of service were associated with the claims files prior to the 2004 Board decision, and post-service clinical records reflecting continuing treatment for pulmonary disorders were of record and acknowledged in the 2004 Board decision.

The Veteran testified that he was healthy prior to service.  Tr. 13.  This contention was of record and acknowledged in the 2004 Board decision.  The Veteran testified as to current treatment for lung disorders.  (Tr. 13-17).  A portion of this evidence is new, in that evidence as to the Veteran's 2010 medical treatment for pulmonary disorders was not of record prior to the 2004 final decision, but the evidence regarding current treatment since 2004 is not material to show that the Veteran incurred or aggravated a pulmonary disorder during either period of his active service.

The Veteran testified to his belief that his current pulmonary disorder is the same disorder which was treated during service, and testified that providers have told him his current lung condition was present in service and has worsened since service.  Tr. 28-30.  This lay contention was previously of record and is not new.  

During his 2011 Videoconference hearing, the Veteran indicated only that various providers had told him that his lung disorder that he has now is the same lung disorder he had in service, and that some providers had inferred that "it's gotten worse," further testifying that, "as I got older my breath got shorter."  The Veteran did not testify that any provider who had treated him since February 2004 had provided a written or verbal opinion as to whether a lung condition was aggravated during a period of service.  Thus, the Veteran's testimony does not indicate that additional medical opinion has been rendered since the final February Board decision.  The Veteran's testimony demonstrates that there is no additional relevant medical evidence which should be sought.  The Board finds that the Veteran testimony is not new and material and does not raise an indication that new and material clinical evidence is available from any provider.  

The Board recognizes that the threshold for reopening a claim is low.  However, the Board is unable to find any evidence that is both new and material in the statements or additional medical records submitted since the 2004 Board decision.  The Board is unable to find any statement made by the Veteran during his 2011 testimony that is new and material or which suggests that new and material evidence might be available if development were undertaken.  The Board recognizes that it must consider whether the Veteran's lay evidence is competent to establish a nexus between his service and incurrence or aggravation of a lung disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 316 (Fed. Cir. 2009) (rejecting view that competent medical evidence is required when the determinative issue involves either medical etiology or a medical diagnosis) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

However, in this case, the Veteran has previously raised the contentions that a lung disorder was incurred or aggravated in service, and the contentions were addressed in the last final denial.  The Veteran's testimony that he was healthy prior to service, that he has had had chronic trouble breathing and repeated bouts of pneumonia since service reiterates evidence considered in the 2004 Board decision, and is not new and material.  

The Veteran's testimony that he was seen by a number of providers over the years, including Dr. B. (Tr. at 31), providers in Natchez, providers in Biloxi, and VA providers, is supported by the evidence from those providers already associated with the claims files.  However, the records of such treatment, including private treatment records from Dr. B. and 2003 records of treatment by providers in Natchez, were of record at the time of the 2004 decision.  The Veteran has not indicated that he has seen those providers since February 2004.  

The records of the providers that the Veteran has seen since 2004 include no indication of onset or etiology of a current lung disorder, and the Veteran's testimony indicates, in essence, that he has not been advised of such clinical opinion since the 2004 decision was rendered.  The Board also notes that the Veteran testified that his service treatment records reflected that he provided a history of pneumonia when he was 17, prior to his first period of service.  The Veteran testified that he thought what he really had when he was 17 was bronchitis, rather than pneumonia, which was the diagnosis he reported to the doctor who treated him in service.  Tr. at 21.

This evidence is "new," in that the Veteran has not previously contended that there was any error in the history he provided in service.  The Veteran is competent to state that he is not sure that the history he provided during his first period of service was correct or was correctly interpreted.  Review of the service treatment records considered in the February 2004 Board decision reflect that the induction examination showed a history of "occ[asional] URI (upper respiratory infection).  The Veteran's testimony in 2011 is consistent with the history noted on induction examination, since the term "URI" could include bronchitis or pneumonia or some other disease manifested by respiratory symptoms.  

The Board further notes that the provider who wrote the summary of the Veteran's September 1969 in-service hospitalization indicated that the Veteran was "an extremely poor historian."  The provider noted that the Veteran "has probably had repeated pulmonary disease episodes over a period of several years."  The provider noted that the Veteran "reports having had pneumonia at age 17."  However, it is clear that provider did not assume the accuracy of the diagnosis of pneumonia, since the provider specifically stated that the Veteran was a poor historian.  

The Board finds that the Veteran's 2011 testimony that he might have had bronchitis prior to service rather than pneumonia is, in fact, entirely consistent with the evidence of record, including the evidence in the service treatment records.  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Veteran's testimony, in essence, establishes the accuracy of the evidence compiled by the provider in 1969 while the Veteran was in service.  The Veteran's testimony that he questions whether he "pneumonia" prior to service does not, in the context of the facts of this case, raise new and material evidence, but rather, is consistent with the evidence considered at the time of the final February 2004 Board decision.   

The Board notes again that the threshold for new and material evidence to reopen a claim is low.  In Shade, the Court noted that the language of 38 C .F.R. § 3.156(a) suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  24 Vet. App. at 117.  The Board is unable to find any item of evidence or suggestion in the Veteran's testimony that there may be evidence which would substantiate any unestablished fact in this case.  

The Board has reviewed each item or argument and each page of evidence submitted by the Veteran since the February 2004 Board decision, and has cataloged each of those items in [excruciating] detail in this decision, but is unable to find any item of evidence that appear new and material or that would trigger any duty to assist, either to require that the Veteran be afforded VA examination or triggers assistance with obtaining medical evidence.  

The Board has reviewed the Veteran's 2011 testimony in detail, but is unable to find any item of evidence or suggestion in the Veteran's testimony that would trigger any duty to assist, either to require that the Veteran be afforded VA examination or assistance with obtaining medical evidence.  

The Board finds that even considering the low threshold for new and material evidence, in compliance with Shade, and considering the Veteran's lay testimony as to his continuing belief that a lung disorder was incurred or aggravated in service, no new and material evidence has been received to reopen the claim for service connection for a lung condition.  The appeal must be denied.  


ORDER

The appeal to reopen a claim for service connection for a lung disorder is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


